DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10/18/2022 have been fully considered but they are not persuasive. Applicant argues on page 7 that the filter elements of Horan have only a single strut affixed to the hoop, but as pointed out below in the rejection, the filter elements comprise two proximal segments defining a V-shape.  The Examiner notes that the open-ended language of the claim encompasses filter elements that have additional components.  A holder is not positively recited in claim 2, and the phrase “reception space” is given its broadest reasonable interpretation that encompasses a variety of structures.  The distal ends of the filaments forming the V-shape are disclosed as being temporarily restrained and therefore considered to define a “reception space.”  Additionally, Horan discloses filaments having an eyelet (485 in Figure 157a) for a temporary holder.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 2-3, 5-7 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Pub. No. 2010/0185230 (Horan et al.).
Horan discloses a vascular filter device in Figures 157(b)-(e) that comprises a frame (60) having proximal and distal support hoops (61 and 62) and a filter supported on the support [0148].  The filter elements extend radially outwardly with respect to a device longitudinal axis when unconstrained (see especially filter element 67 in Figure 157g & 157h.  
The filter comprises filter elements each having  two proximal segments (each hoop 70 having two sides which meet the requirement of “proximal segment”) connected to the support and a distal segment (portions of hoops 70 opposite their connection to support ring) temporarily restrained at an apex (71) when the filter elements are in a filtering closed position (see retaining pin 72 in Figures 157e and 157f; [0148-0150]).  The holder may be a pin (72) or flexible ties [0149].  Horan discloses the retaining pin or tie may be biodegradable ([0105], [0119], [0145], [0147]).  
Each of the filter elements comprises two proximal segments (70) that define a V-shape. Due to the open-ended terminology “comprising”, filter elements of the prior art having additional components are considered to anticipate the limitations.   The filter elements include additional portions (64, 65, 66, and 67), but it is the proximal segments (70) that define the V-shape.  The phrase “…a distal segment having a reception space at a distal end thereof configured to receive a biodegradable holder…” is not a positive recitation of a holder.  The phrase “reception space” is given its broadest reasonable interpretation that encompass the distal portions, or segments, of each of filaments (70) and/or spaces defined therebetween, which receive and are temporarily restrained by a pin (71).  Alternatively, the filter elements comprise an eyelet for receiving flexible ties (see Figure 157a for an example of an eyelet 485; [0149-0150]).

    PNG
    media_image1.png
    278
    415
    media_image1.png
    Greyscale


Regarding claim 3: the filtering element defining a concave curve facing outwardly in the unconstrained configuration is best shown in Figure 157(h).  
In regards to claim 5: Horan discloses that the filtering elements may have varied thickness in order to provide additional radial conversion force [0205].
Regarding claim 6: the filter elements are held in the filtering closed position of Figures 157b-d by the holder (pin 72 or flexible ties [0148-0150]).
Regarding claim 7: Horan discloses the holder is a flexible tie [0149] capable of moving between slack and taut configurations when the entire prosthesis moves from a compressed delivery configuration in a catheter [0098] to a filtering closed position.  Note that the language “…such that it is slack when in a compressed delivery configuration and wherein the holder is taut and forms a planar structure in the filtering closed position…” is a functional recitation that is not given full patentable weight, and not required to be explicitly disclosed by the prior art.  The capability of the Horan flexible tie to achieve these two configurations meets the claim requirements.
Regarding claim 11: the proximal segments (70) of the filtering elements are in alignment with the longitudinal axis in the unconstrained configuration while the curved portions (64, 65, 66, 67) extend radially outwardly, as best shown in Figure 157(h).  This is a non-planar path.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horan et al.
Regarding claim 10: The proximal segments (70) of the filtering elements are in alignment with the longitudinal axis in the unconstrained configuration (which is an angle of 0), which falls in the range of 45o inwardly and 45o outwardly.  Horan fails to disclose the proximal segment of a filter element has a length of less than 10mm or that the unconstrained diameter of the prosthesis is in the range of 20-40 mm.  It is known in the art that the anatomy of blood vessels varies widely in size due to patient height, weight, health, location in the body, obstructions, abnormalities, etc.  Therefore it would have been an obvious matter of design choice to configure the length of the proximal segments of the Horan device to be less than 10mm and the unconstrained diameter of the prosthesis to be in the range of 20-40 mm, in order to optimize the dimensions of the device for the anatomy of a particular patient.  Such modifications would have involved a mere change in size of a component(s), which is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  Horan is directed towards the same endeavor as the claimed invention and would work equally well with the claimed dimensions in some existing patient.   
Further in regards to claim 10: Applicant has disclosed that the forces applied by the filter elements depend upon the size of the vessel in which the device is implanted (page 24).  Therefore, the modified Horan device is considered to be capable of applying forces to a surrounding vessel wall when implanted in some existing vessel that are in the claimed range.    

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,687,930. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the present application are anticipated by the claims of the ‘930 patent.  The ‘930 patent claims are more specific and define a narrower scope with additional limitations that are not present in the instant claims, such as “exactly one filter”, “proximal hoop”, “distal hoop” and “Y-shaped filter elements.”  The narrower scope of the ‘930 claims encompass the broader scope of the current claims.  Although the ‘830 claims do not recite the ranges of length in claims 14 and 15 and the angle of claim 16, these limitations are considered to be obvious modifications of the dimension ranges recited in claims 1, 5, and 11 of ‘930.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-21 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the Horan reference fails to disclose filter elements being V or Y-shaped with two proximal segments connected to the frame in combination with a distal segment that has a reception space for a temporary holder in that temporarily restrains the filter elements and also extends radially outwardly at an angle relative to the two proximal segments in an unconstrained configuration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771